Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2020

                                      No. 04-19-00318-CV

                             Leticia R. BENAVIDES,
                                     Appellant
                                          v.
 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                         al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on June 13, 2019. On
March 10, 2020, after several volumes of the record were filed, this court was informed that Ms.
Gay Richey is responsible for preparing the final outstanding volumes (volumes 11, 14, 16, &
19). After this court issued multiple orders requiring Ms. Richey to file the outstanding volumes
of the reporter’s record, Ms. Richey has now filed a notice of late record stating the reporter’s
record was not filed because appellant has failed to pay or make arrangements to pay the
reporter’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. Ms. Richey is ordered to file the outstanding volumes of the reporter’s record
within twenty (20) days of the date appellant files written proof of payment or of arrangements to
make payment.

       If the record is not received by such date, an order may be issued directing Ms.
Richey to appear before this court in person and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Richey by certified mail, return receipt requested, or give other personal notice
of this order with proof of delivery. Because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the
clerk of the court is directed to serve a copy of this order on the Honorable Jose A. Lopez, Judge
of the 49th Judicial District Court.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court